UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22516 ASGI Aurora Opportunities Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: March 31 Date of reporting period: December 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Aurora Opportunities Fund, LLC Schedule of Investments (unaudited) As of December 31, 2012 (in U.S. dollars) Strategy Investments Cost Fair Value Event-Driven - 7.98% Cevian Capital II LP* $ West Face Long Term Opportunities (USA) LP** $ Long/Short Credit - 24.62% Alden Global Distressed Opportunities Fund LP** Centerbridge Credit Partners LP*** Monarch Opportunities Fund LP* Redwood Domestic Fund LP* Thoroughbred Fund LP* York Credit Opportunities Fund LP* Long/Short Equities - 20.52% AKO Partners LP* Broadway Gate Onshore Fund LP* Greenlight Capital (Gold) LP* Indus Pacific Opportunities Fund LP* Lansdowne Developed Markets Fund LP* Miura Global Partners II LP* Passport II LP* Passport Special Opportunities Fund LP** Scout Capital Partners II LP* Macro - 15.16% BlueTrend Fund LP* Brevan Howard Multi-Strategy Fund LP* CCP Quantitative Fund LP* Discovery Global Opportunity Partners LP* Dymon Asia Macro (US) Fund* Opportunistic - 6.72% Azentus Global Opportunities LP* Eton Park Fund LP Luxor Capital Partners LP* York Select LP* Total Investments (Cost - $30,029,937)- 75.00% Other Assets and Liabilities, net - 25.00% Members' Capital - 100.00% $ Percentages shown are stated as a percentage of Members' Capital as of December 31, 2012.All investments in Investment Funds are non-income producing. *Subsequently transferred into investment manager’s offshore Investment Fund offering on January 1, 2013. **Subsequently transferred into ASGI Aurora Special Onshore Asset Holdings, Inc., a wholly-owned subsidiary of theFund, on January 1, 2013. *** Portion of Investment Fund subsequently transferred into investment manager’s offshore Investment Fund offering with the remaining portion subsequently transferred into ASGI Aurora Special Onshore Asset Holdings, Inc., on January 1, 2013. ASGI Aurora Opportunities Fund, LLC Schedule of Investments (unaudited) (continued) As of and for the Nine Months Ended December 31, 2012 Investments by Strategy (as a percentage of total investments) Long/Short Credit % Long/Short Equities Macro Event-Driven Opportunistic % Fair Value Measurements The Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ● Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. ● Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. ● Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. The Adviser considers subscriptions and redemption rights, including any restrictions on the disposition of the interest, in its determination of fair value.Investments in Investment Funds are included in Level 1 of the fair value hierarchy if an unadjusted price can be obtained from a reputable, independent third-party pricing source as of the measurement date.Investments in Investment Funds are included in Level 2 of the fair value hierarchy if the Fund can provide the appropriate redemption notice and can redeem its investment within 90 days of fiscal year end.All other investments in Investment Funds are classified as Level 3. The Fund recognizes transfers into and out of the levels indicated above at the beginning of the reporting period. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Fund's Members' Capital as of December 31, 2012 is as follows: Level 2 Level 3 Total Fair Value at Level 1 Other Significant Significant Description December 31, 2012 Quoted Prices Observable Inputs Unobservable Inputs Event-Driven $ $
